*54Dissenting Opinion
Sullivan, P.J.
— I respectfully dissent from the refusal of the majority to consider Rhim’s standing to assert that the Indiana Abortion Statute is unconstitutional. Assuming argu-endo that Rhim has standing — a question briefed by the parties and very much at issue in this appeal but which the majority ignores — the merits of her constitutional argument should be treated.
Notwithstanding the majority’s emphasis of form over substance, the constitutional argument, I believe, is fairly contained within the Motion to Correct Error and its accompanying memorandum.
As stated by our Supreme Court in Board of Commissioners of Howard County v. Kokomo City Plan Commission (1975), 263 Ind. 282, 330 N.E.2d 92, 95:
“As recognized by the opinion of the Court of Appeals, courts, vested with the authority to adjudge the constitutional validity of statutes, have an affirmative duty to decide the merits of such constitutional claims when they are properly presented and supported. This is so whether the court addressed is a trial court or an appellate court.”
The Supreme Court, however, held that the Board of Commissioners lacked standing to make the constitutional attack and therefore reversed the decision of the Court of Appeals reported at 310 N.E.2d 877. . . •
Had the majority here premised its holding, as to Issue I upon a matter of standing, I perhaps would agree that Rhim lacks the requisite standing to attack the abortion statute. (Compare Roe v. Wade (1973), 410 U.S. 113, with Cheaney v. State (1972), 259 Ind. 138, 285 N.E.2d 265, cert. den. 410 U.S. 991 for want of standing, and with Connecticut v. Menillo (Nov. 11, 1975), 44 L.W. 3275 in which the U.S. Supreme Court granted certiorari and vacated the State Supreme Court decision which struck down the Connecticut abortion statute as applied to'a non-physician.)' The majority chose not to do so, however. Likewise, I, therefore, do not reach that question. *55But I repeat my dissent from the failure of'the majority to reach the standing issue and if such' were to be resolved in Rhim’s favor, from reaching the substance of her constitutional attack upon the statute.
Note. — Reported at 337 N.E.2d 560.